Case: 21-1553    Document: 32      Page: 1     Filed: 03/16/2022




           NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                     _________________

                  ALLEN H. MONROE,
                    Plaintiff-Appellee

                              v.

                    UNITED STATES,
                   Defendant-Appellant
                  ______________________

                        2021-1553
                  ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:18-cv-01059-PEC, Judge Patricia E. Campbell-
 Smith.
                 ______________________

                 Decided: March 16, 2022
                 ______________________

    SCOTT W. MACKAY, The Law Offices of Scott W. Mac-
 Kay, LLC, Hebron, NH, argued for plaintiff-appellee.

     WILLIAM PORTER RAYEL, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for defendant-appellant.
 Also represented by BRIAN M. BOYNTON, MARTIN F.
 HOCKEY, JR., ELIZABETH MARIE HOSFORD; SCOTT W.
 MEDLYN, Civil Litigation Directorate, United States De-
 partment of the Air Force, Joint Base Andrews-Naval Air
Case: 21-1553    Document: 32     Page: 2    Filed: 03/16/2022




 2                                             MONROE   v. US



 Facility, MD.

     DORIS JOHNSON HINES, Finnegan, Henderson,
 Farabow, Garrett & Dunner, LLP, Washington, DC, for
 amicus curiae National Veterans Legal Services Program.
 Also represented by COURTNEY BOLIN, KAITLYN PEHRSON.
                  ______________________

     Before MOORE, Chief Judge, CLEVENGER and CHEN,
                     Circuit Judges.
 CLEVENGER, Circuit Judge.
     The United States appeals from the final decision of the
 United States Court of Federal Claims (“Claims Court”),
 granting Plaintiff-Appellee Allen H. Monroe’s claim for at-
 torneys’ fees and expenses pursuant to the Equal Access to
 Justice Act (“EAJA”). Monroe v. United States, 150 Fed. Cl.
 786, 789 (2020). Jurisdiction for the appeal lies under 28
 U.S.C. § 1295(a)(3). For the reasons set forth below, we re-
 verse.
                              I
     Mr. Monroe began active duty service in the United
 States Air Force on February 16, 2000. In 2005, he was di-
 agnosed with diabetes mellitus, type 1. In 2009, he became
 insulin dependent, and thereafter his medical condition
 was carefully monitored by the Air Force. On October 4,
 2010, an Air Force physical evaluation concluded that Mr.
 Monroe’s diabetic condition did not make him unfit for duty
 and directed that he remain on active duty without any re-
 strictions on his physical activity.
     On December 8, 2011, Mr. Monroe underwent an an-
 nual medical examination, referred to as an Initial Review
 in-Lieu-of Medical Evaluation Board (“RILO”) and was not
 found unfit for duty. But on December 11, 2012, Mr. Mon-
 roe was evaluated again in another annual RILO, after
 which the examiner determined that Mr. Monroe was not
Case: 21-1553      Document: 32      Page: 3     Filed: 03/16/2022




 MONROE   v. US                                                  3



 eligible to return to duty. Mr. Monroe was referred to the
 Department of Defense Integrated Disability Evaluation
 System (“IDES”) for a determination of whether his diabe-
 tes rendered him unfit for duty. In IDES, the determina-
 tion of whether a service member is fit for duty is made by
 a Department of Defense Physical Evaluation Board
 (“PEB”). 1 On May 17, 2013, an Informal Physical Evalua-
 tion Board (“IPEB”) found Mr. Monroe’s diabetes condition


     1    While fitness for duty is assessed by a PEB, if a ser-
 vice member is found unfit, the determination of the appro-
 priate disability rating to be assigned to any unfitting
 conditions is made using disability ratings schedules estab-
 lished by the Department of Veterans Affairs. See Kaster v.
 United States, 149 Fed. Cl. 670, 673 (2020). At the times in
 this case, the Department of Veterans Affairs Schedule for
 Ratings Disabilities (“VASRD”) for the Endocrine System,
 specifically for diabetes mellitus, rating 7913, provided in
 relevant part: “Requiring one or more daily injections of in-
 sulin and restricted diet . . . . 20 [percent]” and “[r]equiring
 one or more daily injections of insulin, restricted diet, and
 regulation of activities . . . . 40 [percent].” 38 C.F.R. § 4.119.
 “Regulation of activities” means “avoidance of strenuous
 occupational and recreational activities,” and to meet this
 standard, “restriction on both types of activities is a means
 of showing the severity of the disability.” Camacho v. Ni-
 cholson, 21 Vet. App. 360, 363 (2007) (establishing the test
 for 40 percent disability under rating 7913 of 38 C.F.R. §
 4.119).
      A service member with less than twenty years of ser-
 vice found unfit for duty due to physical disability due to
 diabetes mellitus rated at 20 percent is separated from ser-
 vice with severance pay only under 10 U.S.C. § 1203, but a
 disabled service member rated at or above 30 percent is en-
 titled to military disability compensation retirement under
 10 U.S.C. § 1201. For diabetes mellitus, the next VASRD
 highest rating over 20 percent is 40 percent.
Case: 21-1553     Document: 32      Page: 4    Filed: 03/16/2022




 4                                                MONROE   v. US



 to be an unfitting medical condition, in part because the
 condition limited possible deployments and recommended
 his discharge with severance pay and a 20 percent disabil-
 ity rating. 2 Mr. Monroe disagreed with the recommenda-
 tion and requested an appearance before a Formal Physical
 Evaluation Board (“FPEB”).
      On July 16, 2013, Mr. Monroe’s requested FPEB found
 his diabetes to be an unfitting medical condition, reasoning
 that his diabetes was inconsistent with military service be-
 cause it is difficult to control and interfered with Mr. Mon-
 roe’s ability to deploy worldwide. In particular, the FPEB
 stated that “diabetes is a disease that requires constant at-
 tention to diet, exercise, blood sugar levels, and insulin dos-
 ages and is very difficult to control under field conditions;
 his condition will permanently limit his ability to deploy
 and serve worldwide.” The FPEB recommended discharge
 with a one-time severance pay award, based on a disability
 rating of 20 percent, calculated on the basis of his need for
 daily doses of insulin and restricted diet, and no regulation
 of his activities having been imposed. Because the FPEB
 failed to create and maintain an audio recording of its de-
 cisional meeting, Mr. Monroe requested and was granted
 another FPEB review. On November 12, 2013, the FPEB
 met again and confirmed the previous FPEB analysis and


     2   In IDES, when a service member is found unfit for
 duty due to a medical disability, the IPEB forwards the
 case to the Department of Veterans Affairs Disability Rat-
 ing Activity Site (D-RAS). The D-RAS evaluates the service
 member’s condition using the pertinent VASRD to produce
 a disability rating that returned to the IPEB, which adopts
 and applies the D-RAS rating to determine whether the
 service member is separated with severance pay or retired
 with disability compensation. Air Force Instruction 36-
 3212, 1.10 Disability Ratings; see also Kaster, 670 Fed. Cl.
 at 673.
Case: 21-1553     Document: 32    Page: 5    Filed: 03/16/2022




 MONROE   v. US                                            5



 conclusion. Mr. Monroe disagreed with the FPEB discharge
 recommendation and, on November 23, 2013, requested his
 case be forwarded to the Secretary of the Air Force Person-
 nel Council (“SAFPC”) for review. On January 23, 2014, the
 SAFPC denied Mr. Monroe’s appeal and directed his dis-
 charge with severance pay and a disability rating of 20 per-
 cent, due to the fact that Mr. Monroe’s diabetes “will
 permanently limit his ability to serve worldwide.” At Mr.
 Monroe’s request, the SAFPC agreed to reconsider its deci-
 sion. On June 26, 2014, the SAFPC again denied his appeal
 and directed his discharge with severance pay and a disa-
 bility rating of 20 percent, due to his inability to deploy
 worldwide. On November 14, 2014, Mr. Monroe pro se filed
 an application for correction of his military records with
 the Air Force Board for Correction of Military Records (the
 “Board”) and made an extensive submission of his argu-
 ments. He only sought reinstatement to active duty, on the
 ground that the Air Force erred in finding him unfit for
 duty and then unlawfully discharged him. In his submis-
 sion, Mr. Monroe argued that the evidence failed to show
 that his diabetes affected his duty performance. His appli-
 cation did not challenge the 20 percent disability rating
 recommended throughout by the FPEB and the SAFPC. In-
 stead, his submission represented to the Board that his ex-
 ceptional health disqualified him for a medical disability
 retirement. While Mr. Monroe’s application was pending,
 he was honorably discharged on January 22, 2015, with
 just under fifteen years of service.
     On September 22, 2017, the Board released its deci-
 sion, described hereinafter as the 2017 Board decision. The
 Board stated that it took notice of Mr. Monroe’s complete
 submission in judging the merits of his case. Based on the
 written record, including the Air Force’s position that “the
 ability to deploy weighed heavily in the decision-making
 process,” the Board stated that “[i]nsufficient evidence has
 been presented to demonstrate the existence of error or
Case: 21-1553    Document: 32      Page: 6    Filed: 03/16/2022




 6                                              MONROE   v. US



 injustice . . . . [W]e agree with the opinions and recommen-
 dations of the Air Force offices of primary responsibility
 (OPRs) and adopt their rationale as the basis for our con-
 clusion that the applicant has not been the victim of any
 error or injustice.” As such, the Board denied Mr. Monroe
 his requested relief.
                              II
      On July 19, 2018, Mr. Monroe through counsel, filed
 suit against the United States in the Claims Court, seeking
 review of the 2017 Board decision on the ground that the
 Board failed to correct legal error committed by the Air
 Force in the previous SAFPC decisions. Mr. Monroe alleged
 that his discharge was based on a legally and factually er-
 roneous assessment of his fitness for duty, entitling him to
 reinstatement to active duty with back pay and other ben-
 efits, pursuant to 37 U.S.C. § 204, the money-mandating
 statutory entitlement for military pay.
     Mr. Monroe was retired pursuant to 10 U.S.C. § 1203,
 which mandates discharge with severance pay for a service
 member with less than twenty years of service who is
 deemed unfit for duty due to physical disability and whose
 disability is rated at 20 percent. A disability rating of 30
 percent or greater would entitle such a disabled service
 member to monthly disability retirement pay, pursuant to
 10. U.S.C. § 1201. Mr. Monroe’s complaint did not plead
 any error in the computation of his 20 percent disability
 rating. His complaint also did not ask for any relief under
 10 U.S.C. § 1201, the money-mandating statute he would
 have had to plead in order to vest the Claims Court with
 jurisdiction over a claim that erroneous calculation of his
 disability rating entitled him a disability rating of 30 per-
 cent or more, and thus disability retirement pay under
 § 1201. The only issue presented by Mr. Monroe’s com-
 plaint was his alleged entitlement to reinstatement to ac-
 tive duty with all back pay and benefits, under 37 U.S.C.
Case: 21-1553     Document: 32      Page: 7    Filed: 03/16/2022




 MONROE   v. US                                               7



 § 204, on the grounds that his discharge was unlawful due
 to error in finding him unfit for duty.
      The government responded to Mr. Monroe’s complaint
 by filing an unopposed motion voluntarily to remand the
 case to the Board to allow it to explain in more detail its
 responses to certain contentions Mr. Monroe raised before
 it and repeated in his Claims Court complaint. The 2017
 Board decision had stated that it considered all of Mr. Mon-
 roe’s contentions, but rejected them for the reasons stated
 in the government’s submissions, without elaborating on
 the specific contentions. The government also recom-
 mended that Mr. Monroe should be given an opportunity
 on remand to submit additional issues, argument, and evi-
 dence to the Board. The government argued for the remand
 “in the interest of justice,” not because of any legal error in
 the 2017 Board decision.
      Accordingly, on October 16, 2018, the Claims Court or-
 dered that the case be remanded and that the Board spe-
 cifically explain (1) whether the SAFPC erred by failing to
 apply the benefit of any unresolved doubt regarding Mr.
 Monroe’s fitness in favor of Mr. Monroe under Department
 of Defense instruction (“DoDI”) 1332.38; (2) whether the
 SAFPC violated DoDI 1332.38 by considering the potential
 precedential effect of its decision when determining Mr.
 Monroe’s unfitness; and (3) whether the SAFPC erred by
 failing to consider Mr. Monroe’s prior deployments and the
 availability of waivers for Air Force members with assign-
 ment limitation codes.
      Upon remand, the Board received a submission from
 Mr. Monroe that challenged the factual and legal grounds
 for the unfitness determination made earlier by the
 SAFPC. The Board also received the recommendation of its
 medical consultant, which found no error in the SAFPC de-
 cision, and a rebuttal submission from Mr. Monroe. Mr.
 Monroe only argued that the Air Force erred in finding him
Case: 21-1553     Document: 32     Page: 8    Filed: 03/16/2022




 8                                               MONROE   v. US



 unfit for duty, and that the error entitled him to reinstate-
 ment to active duty. He did not make any claim that, if the
 unfitness determination was correct, he should have been
 retired with a disability rating higher than 20 percent.
      On April 29, 2019, the Board issued its decision as an
 addendum to its 2017 decision, described hereinafter as the
 2019 Board decision. Responding to the criticism of its ear-
 lier decision for insufficient explanation, the 2019 Board
 decision addressed in detail the submissions and the three
 remanded issues. The 2019 Board decision explained that
 Mr. Monroe’s case presented an unusual situation. Mr.
 Monroe’s overall health was excellent, as shown by con-
 sistent excellent physical examinations and by his regular
 personal exercise regime, as exemplified by his ability to
 finish marathon runs. But his diabetic condition required
 insulin pump monitoring at least four times a day with the
 risk of complications in administration that, at worst, could
 result in diabetic ketoacidosis. Thus, although Mr. Monroe
 presented a reasonable risk for retention in garrison work-
 ing environments, there remained unreasonable long-term
 risks for Mr. Monroe and for mission degradation under all
 possible environmental and operational deployments. The
 SAFPC had previously recognized the competing consider-
 ations of Mr. Monroe’s overall good health and of the risks
 presented for maintenance of his diabetic condition in aus-
 tere deployments, and had concluded that the latter made
 him unfit for duty. In sustaining that determination, the
 2019 Board decision referred to portions of DoDI 1332.18
 and 1332.45 for support.
     Turning to the remanded issues, the 2019 Board deci-
 sion found no error in not providing Mr. Monroe with the
 appropriate benefit of the doubt in deciding his fitness for
 duty because the evidence on that issue preponderated in
 the Air Force’s favor. While the SAFPC decision in this case
 could be seen as setting a precedent, the Board did not see
 that fact as error, as each case is decided on its own merits.
Case: 21-1553     Document: 32      Page: 9   Filed: 03/16/2022




 MONROE   v. US                                              9



 On the third remanded issue, the Board concluded that the
 fact that Mr. Monroe had experienced previous foreign de-
 ployments without incident did not undercut the risks as-
 sociated with possible future deployments with austere
 environments. The Board concluded that the record “did
 not demonstrate material error or injustice” in the Air
 Force’s determination of Mr. Monroe’s unfitness for duty
 and consequent discharge.
                              III
     On May 31, 2019, Mr. Monroe filed an amended com-
 plaint in the Claims Court, seeking review of the 2017 and
 2019 Board decisions. His amended complaint reiterated
 alleged errors by the 2017 Board decision and found fault
 in the 2019 Board decision’s responses to the three re-
 manded issues. He also faulted the 2019 Board decision for
 relying on DoDI provisions that took effect after the deci-
 sion by the Air Force to discharge him as unfit for duty. As
 in his first complaint, Mr. Monroe cited no error in the Air
 Force’s assignment of a 20 percent disability rating, and
 requested no adjudication of, or relief for, his discharge
 with severance pay under 10 U.S.C. § 1203, based on his 20
 percent disability rating, instead of a medical disability re-
 tirement with monthly compensation under 10 U.S.C.
 § 1201.
     The government again filed an unopposed motion for
 remand to the Board. In its motion, the government con-
 ceded that the 2019 Board decision had “inappropriately
 considered” two DoDI provisions that were not in effect at
 the time the Air Force decided to discharge Mr. Monroe as
 unfit for duty. The government argued that this error did
 not make the overall decisions of the 2017 and 2019 Boards
 erroneous. In the interests of justice, the government also
 recommended further assessment by the Board of certain
 issues raised by Mr. Monroe’s second complaint.
     The Claims Court issued its second remand order on
 July 31, 2019. The order directed the Board to “complete
Case: 21-1553    Document: 32      Page: 10    Filed: 03/16/2022




 10                                              MONROE   v. US



 the following tasks”: (1) to redetermine Mr. Monroe’s fit-
 ness without regard to regulations or policies promulgated
 after June 26, 2014 (the date of the SAFPC’s decision), (2)
 to address the composition of the July and November 2013
 FPEBs to determine if having the same voting members for
 both FPEBs violated regulations, and if so whether the er-
 ror was harmless, (3) to address Mr. Monroe’s deployability
 by reconsidering the record concerning the Air Force’s as-
 sessment of his availability for deployments and the possi-
 bility of waivers of deployment restrictions, (4) to address
 again whether the Air Force erred in emphasizing the prec-
 edential effect of Mr. Monroe’s case on other service mem-
 bers (the concern being that the Air Force used Mr.
 Monroe’s case to set a precedent to govern all other insulin
 dependent airmen), and (5) to address again whether the
 2017 and 2019 Board decisions properly applied the benefit
 of the doubt rules in finding no error in the SAFPC’s deci-
 sion to order Mr. Monroe’s discharge on unfitness grounds.
      On remand, Mr. Monroe submitted arguments renew-
 ing his earlier allegations of error by the Air Force in find-
 ing him unfit for duty and addressing the matters
 remanded. In his August 12, 2019, submission the only re-
 lief he sought was correction of his military records to re-
 flect his reinstatement to active duty effective January 22,
 2015 (his discharge date), with continuous service to the
 date of correction, back pay, and all other appropriate ben-
 efits. His submission did not ask the Board to review the
 correctness of the disability rating assigned to him at the
 time of his discharge. The Board also received advisory
 opinions from its medical consultant and from SAFPC, ad-
 dressing the issues specified in the second remand order.
     The Medical Consultant Advisory Opinion, dated No-
 vember 26, 2019, addressed the possible error by the 2019
 Board decision in relying on regulations promulgated after
 Mr. Monroe’s discharge. It did so by analyzing the entirety
 of Mr. Monroe’s medical record under applicable regula-
 tions. Following the extensive analysis, the medical
Case: 21-1553     Document: 32     Page: 11     Filed: 03/16/2022




 MONROE   v. US                                              11



 consultant concluded that the 2019 Board decision could be
 sustained under standalone provisions in DoDI 1332.28,
 without any reliance on regulations in effect after Mr. Mon-
 roe’s discharge.
      Regarding Mr. Monroe’s fitness, the medical consult-
 ant’s recitation of Mr. Monroe’s medical history notes an
 endocrinologist’s comments, dated April 7, 2010, regarding
 Mr. Monroe’s diabetes and its impact on his fitness for
 duty. The endocrinologist opined that Mr. Monroe should
 have his condition assessed annually, but “would be al-
 lowed to do physical training at his own pace and distance.”
 During a test of his blood sugars on August 16, 2010, Mr.
 Monroe reported that he was “running 45 minutes 3 times
 per day, swims 1 day per week, and strength training 2
 times per week.” The medical consultant’s report also re-
 ferred to a September 13, 2010, opinion of an Army endo-
 crinologist that Mr. Monroe “should be retained,” noting
 ability to perform his duties, but recommending a perma-
 nent profile “limiting physical activity, diet and deployabil-
 ity.” The medical consultant’s report did not refer to any
 actual restriction having been imposed on Mr. Monroe’s
 physical activity following the second endocrinologist’s rec-
 ommendation. Mr. Monroe’s medical records included an
 FPEB determination on October 4, 2010, which stated that,
 based on multiple statements as to Mr. Monroe’s function-
 ality, he had “no duty restrictions and has not been pre-
 cluded from performing support duties or fitness
 activities.” The medical consultant’s report noted that a
 December 19, 2012, record documented Mr. Monroe’s suc-
 cessful completion of a marathon. The report further noted
 that “[a]though early on, an Army provider recommended
 ‘restricted activity,’ the applicant [Mr. Monroe] continued
 to participate in the intense activities he enjoyed, e.g., run-
 ning several miles, sometimes several times per day or
 week.” As the medical consultant noted, Mr. Monroe’s
 physical ability to endure the rigors of service came at a
 price, meaning notwithstanding his excellent physical
Case: 21-1553    Document: 32      Page: 12     Filed: 03/16/2022




 12                                               MONROE   v. US



 condition even with diabetes, his condition rendered him
 unfit for duty in all possible deployments. The medical con-
 sultant’s report did not suggest the possibility that, based
 on the single recommendation for restricted activity on
 September 13, 2010, Mr. Monroe’s 20 percent disability
 rating may have been incorrect. The medical officer opined
 in conclusion that no error existed in the 2017 and 2019
 Board decisions sustaining Mr. Monroe’s discharge at a 20
 percent disability rating.
    The SAFPC provided opinions to the Board on the is-
 sues raised by the second remand order concerning deploy-
 ments, precedential effect and the benefit of the doubt. On
 each, the SAFPC explained its view that no error had been
 committed in the assessment of Mr. Monroe’s fitness for
 duty.
     On December 6, 2019, Mr. Monroe replied to opinions
 of SAFPC and the medical consultant, challenging the con-
 clusions in those opinions that no error had been commit-
 ted by SAFPC in deciding Mr. Monroe’s case in order to set
 a precedent for other cases, or in application of the benefit
 of the doubt, or in determining that Mr. Monroe was not
 entitled only to a waiver of deployability restrictions. In re-
 sponse to the Medical Consultant Advisory Opinion, Mr.
 Monroe, for the first time in the entire proceedings, pointed
 to the single reference in his medical history recommend-
 ing a regulation of his activities, and argued that the una-
 dopted recommendation of restriction of activities would
 warrant compensable disability retirement under 10
 U.S.C. § 1201. Mr. Monroe stated that, should the Board
 deny his application for restoration to active duty, at least
 his records should be corrected to reflect his placement on
 the permanent disability retired list with a 40 percent dis-
 ability rating effective and retroactive to January 22, 2015.
     On January 15, 2020, the Board issued its second ad-
 dendum decision, described hereinafter as the 2020 Board
 decision. The Board noted that Mr. Monroe, in addition to
Case: 21-1553     Document: 32    Page: 13    Filed: 03/16/2022




 MONROE   v. US                                              13



 his long-standing contention that Air Force error in his fit-
 ness for duty assessment required his reinstatement to ac-
 tive duty, with all appropriate back pay and allowances,
 requested that “[i]n the alternative, he be retired from the
 Air Force with a 40 percent disability rating.”
      The 2020 Board decision discussed each of the issues
 remanded to it by the Claims Court. The 2020 Board deci-
 sion stated that it adopted the recommended opinions of its
 medical consultant and the SAFPC, and explained the rea-
 sons why no error had been shown on any of the remanded
 issues. Because Mr. Monroe makes no challenge to the
 2020 Board decision, we need not repeat the rationales
 adopted by the Board for finding no error with regard to
 the remanded issues regarding the Air Force’s determina-
 tion that Mr. Monroe was unfit for duty and therefore sub-
 ject to discharge. Although the Board found no error in the
 unfitness determination that led to discharge, it concluded
 that “partial relief is warranted” with regard to Mr. Mon-
 roe’s disability rating. Towards the end of its decision, the
 Board turned to the “risk to himself and/or others” possible
 in austere deployments and stated:
     The applicant appears to have had a support sys-
     tem in place at his local base; however, the Board
     believes that at a deployed location, with changing
     physical activity and likely change in diet, the risk
     would be higher. Likewise, the same risk makes
     the argument for a higher disability rating of 40
     percent. As such, the Board believes the interest of
     justice can best be served by medically retiring the
     applicant with a 40 percent disability rating retro-
     active to 2015. The Board believes the recom-
     mended relief is appropriate to the circumstances
     in this case and constitutes full and fitting relief.
     The 2020 Board decision did not reference the only pos-
 sible basis in the record for legally raising the 20 percent
 disability rating to 40 percent, which is the September 13,
Case: 21-1553    Document: 32      Page: 14    Filed: 03/16/2022




 14                                              MONROE   v. US



 2010, unadopted recommendation for limitation of physical
 activity. Nor did the 2020 Board decision in any way sug-
 gest legal error by the Air Force in not having increased his
 disability rating to 40 percent. We may assume that if the
 2020 Board decision’s rationale for partial relief was to cor-
 rect legal error in misapplication of the VASRD disability
 rating requirements, the decision would have said just
 that. 3 Instead, the 2020 Board decision reflected the injus-
 tice of the situation that Mr. Monroe’s overall excellent
 health came at a high cost to him, in that the need to avoid
 risks and to provide the right care for a disease that did not
 limit his activity meant that he was not fully deployable
 and thus unfit for duty.
      Following the 2020 Board decision, Mr. Monroe moved
 to dismiss his complaint voluntarily, and the Claims Court
 granted his motion on February 6, 2020. Shortly thereaf-
 ter, Mr. Monroe filed a motion for attorneys’ fees and ex-
 penses under EAJA.
                              IV
     EAJA provides an exception to the general rule that
 plaintiffs cannot recover attorneys’ fees and expenses
 against the United States. Scarborough v. Principi, 541



      3  The Armed Service Boards for Correction of Mili-
 tary Records, here the Air Force Board, are charged with
 the responsibility to correct military records when “neces-
 sary to correct an error or remove an injustice.” 10 U.S.C.
 § 1552(a)(1). The two grounds for correction of military rec-
 ords are not the same. Error means legal or factual error,
 and injustice is “treatment by the military authorities, that
 shocks the sense of justice, but is not technically illegal.”
 Reale v. United States, 208 Ct. Cl. 1010, 1011–12 (Ct. Cl.
 1976) (unpublished) (this distinction expressly adopted by
 the Court of Claims sitting en banc in Sanders v. United
 States, 594 F.2d 804, 813, n.12 (Ct. Cl. 1979).
Case: 21-1553     Document: 32     Page: 15     Filed: 03/16/2022




 MONROE   v. US                                              15



 U.S. 401, 404 (2004). In relevant part, EAJA provides that
 “a court shall award to a prevailing party . . . fees and other
 expenses . . . unless the court finds that the position of the
 United States was substantially justified . . . .” 28 U.S.C.
 §2412(d)(1)(A). The plaintiff bears the burden of establish-
 ing status as a “prevailing party,” and where that test is
 met, the United States bears the burden of establishing
 that its position was “substantially justified.” Doty v.
 United States, 71 F.3d. 384, 385 (Fed. Cir. 1995). In many
 cases, there is a dispute over whether a plaintiff is a “pre-
 vailing party,” and this issue has been particularly in ques-
 tion when remands have been involved in the underlying
 litigation. See Former Employees of Motorola Ceramic
 Prods. v. United States, 336 F.3d 1360 (Fed. Cir. 2003). In
 this case, the government initially disputed that Mr. Mon-
 roe is entitled to “prevailing party” status, but the Claims
 Court disagreed, holding that Mr. Monroe is the prevailing
 party in this case. The government does not appeal this rul-
 ing by the Claims Court, and thus we need not pause before
 addressing the only issue before us, which is whether the
 Claims Court erred in holding that the government failed
 to show that its position was substantially justified.
     Whether a government position is substantially justi-
 fied is measured by looking back at the government’s
 stance throughout the proceedings, including all adminis-
 trative proceedings related to the civil action, and the gov-
 ernment’s position is viewed as a whole, with one
 “threshold determination for the entire civil action to be
 made.” Commissioner v. Jean, 496 U.S. 160, 159 (1990). In
 Jean, the Supreme Court emphasized the need for a singu-
 lar assessment of the government’s position in the whole of
 the case by holding that the government can be unjustified
 in individual matters and still justified on the inclusive
 whole of the case. Id. at 161–62. Further, “substantially
 justified” does not mean “justified to a high degree, but ra-
 ther ‘justified in substance or in the main,’—that is, justi-
 fied to a degree that could satisfy a reasonable person.”
Case: 21-1553    Document: 32      Page: 16    Filed: 03/16/2022




 16                                              MONROE   v. US



 Pierce v. Underwood, 487 U.S. 552, 565 (1988). More par-
 ticularly, “a position can be justified even though it is not
 correct, and . . . it can be substantially (i.e., for the most
 part) justified if a reasonable person would think it correct,
 that is, if it has a reasonable basis in fact and law.” Id. at
 566, n.2.
      In sum, when deciding the substantial justification is-
 sue, “trial courts are instructed to look at the entirety of
 the government’s conduct and make a judgment call
 whether the government’s overall position had a reasona-
 ble basis in both law and fact.” Chiu v. United States, 948
 F.2d 711, 715 (Fed. Cir. 1991). Where an award is ordered,
 the court’s decision that the position of the government was
 not substantially justified, when appealed as in this case,
 is reviewed for abuse of discretion. Pierce v. Underwood,
 487 U.S. 552, 557–63 (1988). Abuse of discretion is shown
 if the court “erred in interpreting the law or exercised its
 judgment on clearly erroneous findings of material fact,”
 Chiu, 948 F.2d at 713, or “make[s] a clear error of judgment
 in weighing relevant factors.” DGR Assocs., Inc. v. United
 States, 690 F.3d 1335, 1340 (Fed. Cir. 2012). Our task now
 is to apply this standard to the decision of the Claims Court
 that the government’s overall position in this case was not
 substantially justified.
Case: 21-1553     Document: 32     Page: 17    Filed: 03/16/2022




 MONROE   v. US                                             17



                               V
     Mr. Monroe’s EAJA motion argued that the govern-
 ment’s position was not substantially justified for two rea-
 sons. First, Mr. Monroe pointed to the two remand orders,
 arguing that “the errors committed by the [Board] that ne-
 cessitated the two remands of Mr. Monroe’s case show that
 the government’s position was not clearly reasonable in
 view of the law and the facts.” Second, the government’s
 position was not reasonable because “the [Board] persisted
 from 2017 through 2019 in pressing a legal or factual posi-
 tion [regarding Mr. Monroe’s disability rating], as is evi-
 dent from the [B]oard’s abrupt reversal in January 2020.”
      The government responded to the reasons advanced by
 Mr. Monroe and argued that the record as a whole showed
 its position in the case to be substantially justified. As for
 the two remands to the Board, the government argued that
 the first remand to consider unexplained matters did not
 mean the initial Board had acted arbitrarily, because its
 decision showed that the Board had considered the full case
 and gave reasons for its decision by adopting the Air
 Force’s arguments as the basis for its conclusions, citing
 Melendez Camillo v. United States, 642 F.3d 1040, 1044–
 46 (Fed. Cir. 2011) (failure to mention specific matter in
 decision does not mean matter was not considered), and
 Hartman v. Nicholson, 483 F.3d 1311, 1315 (Fed. Cir. 2007)
 (same). As for the second remand, the government admit-
 ted that the Board’s first remand decision had relied on an
 incorrect regulation, but that error was determined to be
 harmless and thus inconsequential by the 2020 Board de-
 cision, and Mr. Monroe did not challenge the Board’s reso-
 lution of the remanded issues.
      On Mr. Monroe’s second unreasonableness reason, the
 government pointed out that the first time Mr. Monroe ever
 raised and questioned the propriety of his 20 percent disa-
 bility rating was during the administrative proceedings on
 the second remand. Because before the Board, “the
Case: 21-1553    Document: 32      Page: 18   Filed: 03/16/2022




 18                                             MONROE   v. US



 applicant has the burden of proving sufficient evidence of
 material error in injustice,” 32 C.F.R. § 865.4(a), and the
 Board determines if “the applicant has demonstrated the
 existence of a material error or injustice,” 32 C.F.R.
 § 865.4(h)(4), the government argued that the 2017 and
 2019 Board decisions were not “pressing a tenuous factual
 or legal position” by not addressing the issue of whether
 Mr. Monroe’s disability rating should have been higher
 than 20 percent, because he had not raised the issue before
 2020, but in fact had represented to the 2017 Board that he
 did not qualify for a disability retirement. Mr. Monroe’s re-
 sponse to the government’s defense of its reasonableness
 did not disagree with the government’s assertion that the
 Board need only resolve matters presented to it. On the
 merits of the disability rating, the government cited the le-
 gal requirements for the next higher rating, 40 percent,
 which required “regulation of activities,” meaning “avoid-
 ance of strenuous occupational and recreational activities.”
 38 C.F.R. § 4.119. Given Mr. Monroe’s top physical assess-
 ment scores and his unrestricted marathon running, the
 government argued it was legally justified in maintaining
 the 20 percent disability rating, until the Board in the in-
 terests of justice increased the rating to a compensable
 level.
                              VI
    After review of Mr. Monroe’s fee application, the gov-
 ernment response, and Mr. Monroe’s rebuttal, the Claims
 Court ruled in Mr. Monroe’s favor, finding the govern-
 ment’s position not substantially justified and awarding
 Mr. Monroe $50,881.27 in attorneys’ fees and expenses.
 Monroe, 150 Fed. Cl. at 794. 4



      4  The government’s appeal argues primarily that its
 overall position was substantially justified, warranting re-
 versal of the Claims Court’s award of attorneys’ fees and
Case: 21-1553     Document: 32     Page: 19     Filed: 03/16/2022




 MONROE   v. US                                              19



     The Claims Court’s decision was taken on the basis of
 the briefs describing the arguments made by the parties.
 As noted above, Mr. Monroe argued a lack of justification
 on the two grounds identified in his EAJA motion: alleged
 errors associated with the two remand orders and the error
 of not having increased Mr. Monroe’s 20 percent disability
 rating sooner in the Board review process. The court stated
 that it “agrees with plaintiff that defendant’s position was
 plagued by agency errors and therefore could not have had
 a reasonable basis in law and fact.” Monroe, 150 Fed. Cl. at
 792 (citing Chiu, 968 F.2d at 715). Further, the court found
 that “[p]laintiff has been forced to litigate defendant’s [dis-
 ability rating] position since the Air Force’s determination
 in 2014, which the Board ultimately determined was
 faulty,” by “pressing a tenuous factual or legal position”
 through the first remand position. Id. The        government
 takes issue with the court’s finding that multiple errors
 “plagued” the process by which the Air Force found Mr.
 Monroe unfit for duty and the process by which three Board
 decisions affirmed the assessment that Mr. Monroe’s dia-
 betes made him unfit for duty. As for whether the three
 grounds for the first remand showed agency error, for the
 2017 Board decision not having specifically addressed
 those matters, the record shows that the 2017 Board had
 before it the complete position of the parties, and took no-
 tice of those positions in making its decision. As such, the
 government argues that the 2017 Board committed no


 expenses. In the alternative, the government argues that
 attorney time should be divided between time spent chal-
 lenging the unfitness for duty issue and the time spent on
 the disability rating issue, thereby substantially reducing
 the attorney fee award. Because we conclude that the
 Claims Court abused its discretion rejecting the substan-
 tial justification of the government’s overall position in the
 case, we need not address the government’s alternative ar-
 gument.
Case: 21-1553    Document: 32      Page: 20   Filed: 03/16/2022




 20                                             MONROE   v. US



 error. The government concedes that the second remand to
 the Board was necessary because of legal error by the 2019
 Board decision, as the court found. As for this single agency
 error, the government points out that the 2020 Board deci-
 sion concluded that the admitted error had not affected the
 proceedings because properly applied regulations sup-
 ported the unfitness decision, and Mr. Monroe has not chal-
 lenged that conclusion.
      With regard to the disability rating issue, the govern-
 ment emphasizes that the burden lies with the service
 member to present his case to the Board, and the Board
 does not err when it does not address issues not presented
 to it. The record is undisputable that the issue of the cor-
 rectness of the 20 percent disability rating was only raised
 before the 2020 Board, not at any previous time, and Mr.
 Monroe even represented to the 2017 Board that he did not
 qualify for medical disability retirement. When the issue
 was at last put before the 2020 Board, the record evidence
 showed one medical reference in September 2010 suggest-
 ing possible need for restriction of Mr. Monroe’s physical
 activities and other contrary contemporaneous evidence
 against restriction, and the consistent reference to his oth-
 erwise exemplary physical fitness and ability to complete
 marathon runs. In the government’s view, it is clear that
 the 2020 Board’s rationale for increasing Mr. Monroe’s rat-
 ing to 40 percent was not that the record facts satisfied the
 legal test for the increased rating stated in the VA ratings
 schedule, but instead that relief for Mr. Monroe was
 deemed necessary “in the interest of justice.”


                             VII
     In this case, the Claims Court made its judgment call
 that the government’s position was not substantially justi-
 fied because, with regard to the two remand proceedings,
 the government’s position was “plagued by agency errors.”
 On the question of Mr. Monroe’s VASRD disability rating,
Case: 21-1553     Document: 32    Page: 21    Filed: 03/16/2022




 MONROE   v. US                                            21



 the Claims Court found that the Boards continued “press-
 ing a tenuous factual or legal position through the first re-
 mand decision,” which forced Mr. Monroe to litigate [the
 disability rating issue] from 2014 5 to 2020 to achieve an
 increased disability rating that would afford him a disabil-
 ity retirement compensation.
     We first address the alleged errors by the government
 in connection with the two remands. Somewhat like the
 style of the 2017 Board decision, on this issue the Claims
 Court did not identify the specific agency errors in connec-
 tion with the remands, but instead stated that it “agrees
 with plaintiff,” Monroe, 150 Fed. Cl. at 792, on the issue.
     Mr. Monroe argued the 2017 Board decision was arbi-
 trary and capricious for failure to address the three issues
 that were remanded, citing Frizelle v. Slater, 111 F.3d 172
 (D.C. Cir. 1997). That case involves the Coast Guard Board
 for Correction of Military Records and the question of
 whether the Board commits error by failing to address ar-
 guments made to it. The court first set forth the test for
 whether a Board decision is arbitrary: “All that is required
 is that the Board’s decision ‘minimally contain a rational
 connection between the facts found and the choice made.’’’
 Frizelle, 111 F.3d at 176–77 (quoting Motor Vehicle Mfrs.
 Ass’n of U.S. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,
 43 (1983)). A Board thus errs when it “has not given ‘a rea-
 son that a court can measure’ for its decision.” Id. In
 Frizelle, the decision of the correction board had failed to
 respond to two of Frizelle’s arguments, and with no ra-
 tionale given for rejection of the arguments, the court held
 the board’s decision to be arbitrary. Id. at 177. Mr. Monroe
 relies on Frizelle to show agency error by the 2017 Board,
 and because the Claims Court adopted Mr. Monroe’s


     5   The 2014 date refers to the SAFPC June 26, 2014,
 decision, which stated the government’s position that Mr.
 Monroe’s disability warranted a 20 percent rating.
Case: 21-1553    Document: 32     Page: 22   Filed: 03/16/2022




 22                                            MONROE   v. US



 arguments, we assume it similarly relied on Frizelle to
 show one of the “plague” of errors. Frizelle, however, actu-
 ally supports the government on this issue. The 2017 Board
 decision did not fail to consider any argument made by Mr.
 Monroe. Instead, the 2017 Board fully considered Mr. Mon-
 roe’s submitted arguments, fully considered the submitted
 arguments made by the Air Force and agreed with the ar-
 guments made by the Air Force. The 2017 Board gave a
 rational connection between its decision and the submis-
 sions made to it, and we, as well as the Claims Court, were
 given the reason by the 2017 Board to “measure its deci-
 sion.” Furthermore, in Melendez Camillo, this court found
 no error in the decision of a corrections board that consid-
 ered the service member’s complete submission issues but
 failed to specifically discuss a particular issue. Melendez
 Camillo, 642 F.3d at 1045. The Claims Court thus erred by
 misapplying Frizelle and overlooking the government’s re-
 liance on Melendez Camillo to find agency error in connec-
 tion with the order remanding the 2017 Board decision.
     With regard to the agency error that required the sec-
 ond remand, namely reliance by the 2019 Board decision
 on regulations that post-dated the SAFPC June 26, 2014,
 decision, the government conceded that such reliance was
 error. The 2020 Board decision concluded that the Air
 Force’s unfitness decision was free of error based on regu-
 lations and policies in force as of the date of the SAFPC
 decision. One harmless error does not amount to a plague
 of errors.
      The Claims Court’s second reason for finding the gov-
 ernment’s position not substantially justified fares no bet-
 ter. The record clearly belies any fact finding that Mr.
 Monroe was forced to litigate the disability rating issue
 from 2014 to 2020 because of a tenuous factual or legal po-
 sition taken by the Air Force or the 2017 and 2019 Boards.
 Mr. Monroe’s initial application to the 2017 Board did not
 challenge the 20 percent disability rating assigned to him
 at his discharge. Indeed, in his presentation to the 2017
Case: 21-1553     Document: 32     Page: 23    Filed: 03/16/2022




 MONROE   v. US                                             23



 Board, he expressly represented that he did not qualify for
 disability retirement, which meant that he did not meet the
 VASRD requirement for 40 percent disability because his
 record did not show that his physical activities had been
 restricted. The only evidence in the record that could have
 supported a 40 percent rating was one endocrinologist’s
 suggestion for restriction of activity, which was not en-
 forced, and which was preceded and followed by copious
 contemporaneous attestations that Mr. Monroe did not re-
 quire, and was not given, restriction of activities. The posi-
 tion taken by the Air Force, and accepted by the 2017 and
 2019 Board decisions, was that the factual record showed
 Mr. Monroe as entitled only to a 20 percent disability rat-
 ing because of his need for daily insulin injections and a
 restricted diet. From 2014 through the 2020 Board deci-
 sion, the government did not stand in Mr. Monroe’s way to
 oppose any challenge he might have raised to the assigned
 20 percent disability rating. On this factual record, no evi-
 dence supports a finding that the government forced Mr.
 Monroe to litigate the issue by pressing tenuous factual or
 legal grounds over a long period of time. The Claims
 Court’s finding on this issue is clearly erroneous.
      In sum, we conclude that neither ground asserted by
 the Claims Court to find the government’s position not sub-
 stantially justified is correct. Looking back at this extended
 litigation and assessing the government’s position as a
 whole, there is but a single instance of agency error, which
 necessitated a second remand to determine if the 2019
 Board decision had improperly relied on regulations that
 post-dated Mr. Monroe’s discharge. And that error proved
 to be harmless when the 2020 Board decision sustained the
 Air Force’s decision without reliance on the post-dated reg-
 ulation. From 2014 to 2020, Mr. Monroe fought to have his
 unfitness for duty determination reversed, and to be rein-
 stated to active duty. His legal challenges in the Claims
 Court related solely to his claim to reinstatement to active
 duty, and virtually all of his (and the government’s)
Case: 21-1553     Document: 32     Page: 24    Filed: 03/16/2022




 24                                              MONROE   v. US



 submissions to the three Boards dealt with the claim to re-
 instatement. Only at the end of the proceedings did Mr.
 Monroe request alternative relief, in the form of a higher
 disability rating, and the 2020 Board promptly granted the
 relief in the interests of justice, without objection from the
 Air Force.
      Applying our standard of review, we hold that the
 Claims Court abused its discretion in making its judgment
 call, due to its errors in faulting justification for the gov-
 ernment’s overall position. Accordingly, we reverse the fi-
 nal decision of the Claims Court awarding attorneys’ fees
 and expenses to Mr. Monroe, and remand the case for dis-
 missal of Mr. Monroe’s EAJA motion.
                REVERSED AND REMANDED
                            COSTS
 No costs.